DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-18, 21, and 22, in the reply filed on December 21, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.

Claim Objections
Claim 13 is objected to because of the following informalities:  There is a typo in claim 13 such that it reads “polydmethylsiloxanes” rather than “polydimethylsiloxanes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the high molecular weight dimer fatty acid polyol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, the claim will be interpreted as requiring the liquid phase-separating toughening agent to have the claimed molecular weight.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Melisaris et al. (US Pat. 6,413,697) in view of Dodiuk et al. (Handbook of Thermoset Plastics, 2014, Chapter 1, pg. 1-12).
Considering Claims 1 and 6:  Melisaris et al. teaches a radiation curable composition comprising a base resin comprising a cationic polymerizable compound, a radically polymerizable compound, a cationic photoinitiator, a free radical photoinitiator, and a reactive cationic modifier (3:28-46), where 
	Melisaris et al. is silent towards the crosslink density of the base resin used in the composition.  However, Dodiuk et al. teaches that the crosslink density is a critical parameter in determine the hardness and impact strength of the cured resin.  As such, a person having ordinary skill in the art would consider the crosslink density to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the crosslink density through routine experimentation, and the motivation to do so would have been, as Dodiuk et al. suggests, to provide the desired impact strength and hardness of the cured product (pg. 9).
Considering Claim 2:  Melisaris et al. teaches the reactive cationic modifier is a dimer fatty acid polyol (18:52-67).
Considering Claims 7 and 8:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed properties outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the elongation value and heat deflection temperature would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Melisaris et al. (US Pat. 6,413,697) in view of Dodiuk et al. (Handbook of Thermoset Plastics, 2014, Chapter 1, pg. 1-12) as applied to claim 1 above, and further in view of Steeman et al. (US 2010/0304088).
Considering Claims 2, 4, and 5:  Melisaris et al. teaches the composition of claim 1 as shown above.  Melisaris et al. teaches the composition as comprising a polyether polyol (19:35-60).  

Considering Claim 3:  Steeman et al. teaches the same polyol as the instant claims.  As such, the polyol would be configured to form average phase domain sizes of the claim due to the common structure.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claims 9, 10, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Melisaris et al. (US Pat. 6,413,697) in view of Dodiuk et al. (Handbook of Thermoset Plastics, 2014, Chapter 1, pg. 1-12).
Considering Claims 9:  Melisaris et al. teaches a radiation curable composition comprising a base resin comprising a cationic polymerizable compound, a radically polymerizable compound, a cationic photoinitiator, a free radical photoinitiator, and a reactive cationic modifier (3:28-46), where the reactive cationic modifier is a liquid compound that is the reaction product of a hydrophobic polyol and a glycidyl group, providing an epoxidized pre-reacted hydrophobic macromolecule (18:52-67).  Melisaris et al. teaches the composition as comprising 83% of a base resin and 17 weight percent of the reactive cationic modifier (Example 1).
	Melisaris et al. is silent towards the crosslink density of the base resin used in the composition.  However, Dodiuk et al. teaches that the crosslink density is a critical parameter in determine the hardness and impact strength of the cured resin.  As such, a person having ordinary skill in the art would consider the crosslink density to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the crosslink density 
Considering Claim 10:  Melisaris et al. teaches the base resin as comprising 3 to 70 weight percent of a glycidyl epoxy of an aromatic compound (3:64-4:10) and 2 to 30 weight percent of a polyol (20:58-64).
Considering Claim 17:  Melisaris et al. teaches the molecular weight of the reactive cationic modifier as being 100 to 2,000 (17:61-18:17).
Considering Claims 18, 21, and 22:  Melisaris et al. teaches the amount of the reactive cationic modifier as being 2 to 30 weight percent (20:58-64).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Melisaris et al. (US Pat. 6,413,697) in view of Dodiuk et al. (Handbook of Thermoset Plastics, 2014, Chapter 1, pg. 1-12) as applied to claim 10 above, and further in view of Valette et al. (Toughness Improvement in Epoxy/Anhydride Formulations for Electrical Insulation, 2009 IEEE Electrical Insulation Conference, Montreal Canada, 31 May-3 June 2009).
Considering Claims 11-13:  Melisaris et al. teaches the composition of claim 10 as shown above.  
	Melisaris et al. does not teach the claimed epoxidized pre-reaction product.  However, Valette et al. teaches adding a pre-reaction product of an anhydride and a polypropylene glycol to an epoxy resin (Experimental).  The mixture is then mixed at ambient temperature, which would lead to a degree of reaction between the epoxy resin and the pre-reaction product.  Melisaris et al. and Valette et al. are analogous art as they are concerned with the same field of endeavor, namely epoxy compositions.  It would have been obvious to a person having ordinary skill in the art to have added the reaction product of Valette et al. to the epoxy resin of Melisaris et al., and the motivation to do so would have been, as Valette et al. suggests, to improve the mechanical properties without lowering the thermal resistance (Abstract).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melisaris et al. (US Pat. 6,413,697) in view of Dodiuk et al. (Handbook of Thermoset Plastics, 2014, Chapter 1, pg. 1-12) as applied to claim 9 above, and further in view of Lipscomb et al. (US 2016/0200895).
Considering Claims 14-16:  Melisaris et al. teaches the composition of claim 9 as shown above.  
	Melisaris et al. does not teach the claimed pre-reacted hydrophobic macromolecule.  However, Lipscomb et al. teaches adding an acid modified vegetable oil to an acrylate composition 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767